Citation Nr: 1746486	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  11-13 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bacterial fungal infection, right foot.  

2.  Entitlement to service connection for a bacterial fungal infection, left foot.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to October 1976.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In November 2016, the Board remanded this case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issues on appeal.

As noted, the Board remanded this case in November 2016 after finding that the VA examination report of record was not adequate to make an informed decision on the Veteran's claim for service connection claim for a fungal infection of both feet.  Specifically, the Board noted that the November 2010 VA examiner was unable to diagnose a current disability despite the Veteran's contentions that his skin condition is intermittent in nature and flares-up periodically.  See June 2010 statement.  

Accordingly, the Board directed that the Veteran be provided with a new VA examination and that the examination should be conducted during an exacerbation or active phase of the skin condition, if possible, in coordination with the Veteran.  The Board also directed that efforts to schedule the Veteran for an examination during an active period of his skin problem must be documented, and such documentation associated with the claims file.

The AOJ scheduled the Veteran for a VA examination concerning this claim in February 2017.  A QTC Medical Services report dated February 8, 2017, reflects that the Veteran failed to report for the examination.  In an April 2017 Supplemental Statement of the Case (SSOC), the AOJ continued to deny the Veteran's claim, specifically noting his failure to appear for the scheduled examination.  See 38 C.F.R. § 3.655 (b); see also Turk v. Peake, 21 Vet. App. 565 (2008).

Significantly, as the Veteran pointed out in a May 2017 statement, the record does not contain any letter or other document reflecting that the Veteran was properly notified of this scheduled examination.  In fact, the April 2017 SSOC simply stated that the Veteran failed to report to the VA examination and did not list as evidence any correspondence sent to the Veteran notifying him of the scheduled examination.  The Federal Circuit recently held that the presumption of regularity did not apply to VA notice of examinations.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).

Moreover, there is no indication that coordination with the Veteran was undertaken to attempt to conduct the examination during a flare-up as directed by the Board in the November 2016 remand.  The record contains a December 2016 letter to the Veteran indicating that the VA medical facility nearest him would be contacting him to notify him of the date, time and place of an examination in conjunction with his claim.  Nothing in the December 2016 letter indicates that any attempt was made to schedule the Veteran for an examination during a flare-up and nothing in the April 2017 SSOC indicates why this was not accomplished.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In light of the foregoing, another examination must be scheduled, and the Veteran must be provided the required notice of it.  Such an examination is particularly important here because, as noted in the previous remand, there is currently insufficient competent medical evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Moreover, given the intermittent nature of the Veteran's condition, appropriate efforts should be made to coordinate the scheduling of the examination with the Veteran so that it is performed at a time when the skin condition is active.  

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA skin examination of his feet.  The examination should be conducted during an exacerbation or active phase of the skin condition, if possible, in coordination with the Veteran.

If the Veteran has a period of exacerbation of the disability before the VA examination can be scheduled, or if the examination cannot be scheduled in conjunction with an exacerbation, he should be advised of alternative ways to present evidence of the presence of his skin condition, i.e., photographs.

Efforts to schedule the Veteran for an examination during an active period of his skin problem must be documented, and such documentation associated with the claims file.

The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner must identify all current skin conditions of the feet found to be active or dormant.  

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any current skin condition of the feet had its clinical onset during service or is related to any incident of service, to include the Veteran's in-service infection on his left foot in September 1974.  

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

2. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above instructions, the report must be returned to the examiner for corrective action.

3. Finally, after the above development and any other development that may be warranted based on additional information or evidence received is completed, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




